Exhibit 10.12.1

VENTAS

EXECUTIVE DEFERRED STOCK COMPENSATION PLAN

[As amended December 8, 2008]

ARTICLE 1

INTRODUCTION

1.1 Establishment. Ventas, Inc. (the “Company”) hereby establishes the Ventas
Executive Deferred Stock Compensation Plan (the “Plan”) for certain executives
of the Company. The Plan allows Executives to defer the receipt of compensation
and to receive such deferred compensation in the form of Shares.

1.2 Purpose. The Plan is intended to advance the interests of the Company and
its stockholders by providing a means to attract and retain qualified persons to
serve as Executives and to promote ownership by Executives of a greater
proprietary interest in the Company, thereby aligning such Executives’ interests
more closely with the interests of stockholders of the Company.

1.3 Effective Date. The Plan shall become effective as of September 30, 2004
(the “Effective Date”).

ARTICLE 2

DEFINITIONS

Certain terms used in this Plan have the meanings set forth in the Appendix.

ARTICLE 3

SHARES AVAILABLE UNDER THE PLAN

Subject to adjustment as provided in Article 10, the maximum number of Shares
that may be distributed in settlement of Stock Unit Accounts under the Plan
shall be five hundred thousand (500,000). Such Shares may include authorized but
unissued Shares, treasury Shares or Shares that have been reacquired by the
Company.

ARTICLE 4

ADMINISTRATION

The Plan shall be administered by the Compensation Committee of the Board or
such other committee as may be designated by the Board. The Committee shall have
the authority to make all determinations it deems necessary or advisable for
administering the Plan, subject to the express provisions of the Plan.



--------------------------------------------------------------------------------

ARTICLE 5

ELIGIBILITY

Each person who is an Executive on a Deferral Date shall be eligible to defer
Compensation payable on such date in accordance with Article 6 of the Plan.

ARTICLE 6

DEFERRAL ELECTIONS IN LIEU OF CASH PAYMENTS

6.1 General Rule. Each Executive may, in lieu of receipt of Compensation, defer
any or all of such Compensation in accordance with this Article 6, provided that
such Executive is eligible under Article 5 of the Plan to defer such
Compensation at the date any such Compensation is otherwise payable. An
Executive may elect to defer a percentage of his or her Compensation or a
specific dollar amount of his or her Compensation in accordance with
administrative procedures established with respect to the Plan.

6.2 Timing of Election. Each Executive on the Effective Date may make a Deferral
Election at any time prior to the Effective Date. Any person who is not then
serving as an Executive may make a Deferral Election within thirty days after
such person becomes an Executive with respect to Compensation for services to be
performed subsequent to the Deferral Election. An Executive who does not make a
Deferral Election when first eligible to do so may make a Deferral Election at
such time before any subsequent calendar year or other time permitted by the
Committee in accordance with administrative procedures established with respect
to the Plan.

6.3 Effect and Duration of Election. A Deferral Election shall apply to
Compensation payable after the date such election is made and shall be deemed to
be continuing and applicable to all Compensation payable in subsequent calendar
years or other periods determined by the Committee, unless the Participant
revokes or modifies such election by filing a new election form at such time
before the first day of any subsequent calendar year or other period determined
by the Committee in accordance with administrative procedures established with
respect to the Plan, effective for all Compensation payable on and after the
first day of such calendar year or other period determined by the Committee.

6.4 Form of Election. A Deferral Election shall be made in a manner satisfactory
to the Committee. Generally, a Deferral Election shall be made by completing and
filing the specified election form with the Corporate Secretary or his or her
designee within the period described in Section 6.2 or Section 6.3.

6.5 Establishment of Stock Unit Account. The Company shall establish a Stock
Unit Account for each Participant. All Compensation deferred pursuant to this
Article 6 shall be credited to the Participant’s Stock Unit Account as of the
Deferral Date and converted to Stock Units. The number of Stock Units credited
to a Participant’s Stock Unit Account as of a Deferral Date shall equal the
amount of the deferred Compensation divided by the Fair Market Value of a Share
on such Deferral Date, with fractional units calculated to three decimal places.
Fractional

 

2



--------------------------------------------------------------------------------

Stock Units shall be credited cumulatively, but any fractional Stock Unit in a
Participant’s Stock Unit Account at the time of a distribution under Article 7
shall be converted into cash equal to the Fair Market Value of a corresponding
fractional Share on the date of distribution.

6.6 Crediting of Dividend Equivalents. As of each dividend payment date with
respect to Shares, each Participant shall be paid outright or have credited to
his or her Stock Unit Account, as elected in advance by the Participant in
accordance with procedures established by the Committee, a dollar amount equal
to the amount of cash dividends that would have been paid on the number of
Shares equal to the number of Stock Units credited to the Participant’s Stock
Unit Account as of the close of business on the record date for such dividend.
Such dollar amount if credited to the Participant’s Stock Unit Account shall
then be converted into a number of Stock Units equal to the number of whole and
fractional Shares that could have been purchased with such dollar amount at Fair
Market Value on the dividend payment date.

ARTICLE 7

SETTLEMENT OF STOCK UNITS

7.1 Timing of Payment. A Participant shall receive or begin receiving a
distribution of his or her Stock Unit Account in the manner described in
Section 7.2 either (i) on or as soon as administratively feasible after the
Participant incurs a Termination of Employment, (ii) if the Participant has made
an election to defer payment in accordance with this Section and as permitted by
the Committee, on or as soon as administratively feasible after January 1 of the
year immediately following the date on which the Participant incurs a
Termination of Employment, or (iii) if the Participant has made an election to
defer payment in accordance with this Section and as permitted by the Committee,
on or as soon as administratively feasible after such other date or event
specified by the Participant. A Participant must deliver an election to defer
the distribution or commencement of distribution to the Corporate Secretary or
his or her designee such period in advance and in such manner as determined by
the Committee.

7.2 Payment Options. A Deferral Election filed under Article 6 shall specify
whether the Participant’s Stock Unit Account is to be settled by delivering to
the Participant the number of Shares equal to the number of whole Stock Units
then credited to the Participant’s Stock Unit Account, in either (i) a lump sum,
or (ii) substantially equal annual installments over a period not to exceed ten
years, provided that such installment payments do not extend more than ten years
after the Participant’s Termination of Employment. Any fractional Stock Unit
credited to a Participant’s Stock Unit Account at the time of a distribution
shall be paid in cash at the time of such distribution. A Participant may change
the manner in which his or her Stock Unit Account is distributed in accordance
with such procedures established by the Committee.

7.3 Payment Upon Death of a Participant. If a Participant dies before the entire
balance of his or her Stock Unit Account has been distributed, the balance of
the Participant’s Stock Unit Account shall be paid in Shares as soon as
administratively feasible after the Participant’s death, to the beneficiary
designated by the Participant under Article 9.

7.4 Continuation of Dividend Equivalents. If payment of Stock Units is deferred
pursuant to Section 7.2, the Participant’s Stock Unit Account shall continue to
be credited with dividend equivalents as provided in Section 6.6 until the
entire balance of the Participant’s Stock Unit Account has been distributed.

 

3



--------------------------------------------------------------------------------

ARTICLE 8

UNFUNDED STATUS

8.1 General. The interest of each Participant in any Compensation deferred under
the Plan (and any Stock Units or Stock Unit Account relating thereto) shall be
that of a general creditor of the Company. Stock Unit Accounts, and Stock Units
credited thereto, shall at all times be maintained by the Company as bookkeeping
entries evidencing unfunded and unsecured general obligations of the Company.
Except as provided in Section 8.2, no money or other assets shall be set aside
for any Participant.

8.2 Trust. To the extent determined by the Board, the Company may transfer funds
necessary to fund all or part of the payments under the Plan to a trust;
provided, the assets held in such trust shall remain at all times subject to the
claims of the general creditors of the Company. No participant or beneficiary
shall have any interest in the assets held in such trust or in the general
assets of the Company other than as a general, unsecured creditor. Accordingly,
the Company shall not grant a security interest in the assets held by the trust
in favor of any Participant, beneficiary or creditor.

ARTICLE 9

DESIGNATION OF BENEFICIARY

Each Participant may designate, on a form provided by the Committee, one or more
beneficiaries to receive payment of the Participant’s Stock Unit Account in the
event of such Participant’s death. The Company may rely upon the beneficiary
designation list filed with the Committee, provided that such form was executed
by the Participant or his or her legal representative and filed with the
Committee prior to the Participant’s death. If a Participant has not designated
a beneficiary, or if the designated beneficiary is not surviving when a payment
is to be made to such person under the Plan, the beneficiary with respect to
such payment shall be the Participant’s surviving spouse, or if there is no
surviving spouse, the Participant’s estate.

ARTICLE 10

ADJUSTMENT PROVISIONS

In the event of a reorganization, recapitalization, stock split, stock dividend,
spin-off, combination, corporate exchange, merger, consolidation or other change
in the Common Stock or any distribution to stockholders of Common Stock other
than cash dividends or any transaction determined in good faith by the Board or
Committee to be similar to the foregoing, the Board or Committee shall make
appropriate equitable changes in the number and type of Shares authorized by
this Plan, and the number and type of Shares to be delivered upon settlement of
Stock Unit Accounts under Article 7. Any adjustments pursuant to this Article 10

 

4



--------------------------------------------------------------------------------

to Stock Units that are considered 409A Stock Units are intended to be made only
if permitted by Code Section 409A and only in a manner in compliance with the
requirements of Code Section 409A and any adjustments made pursuant to this
Article 10 to Stock Units that are not considered 409A Stock Units are intended
to be made only if and in such a manner that after such adjustment the Stock
Units either continue not to be 409A Stock Units or comply with the requirements
of Code Section 409A.

ARTICLE 11

WITHHOLDING

A Participant shall have withheld by the Company or shall remit to the Company
an amount sufficient to satisfy Federal, state and local taxes (including the
Participant’s FICA and Medicare obligation) required by law to be withheld with
respect to any deferrals or payment made under or as a result of the Plan. If
the Company has a withholding obligation upon the issuance of Shares under the
Plan, a Participant may, subject to the discretion of the Committee, elect to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Shares limited to the extent required for accounting purposes, to
Shares having a Fair Market Value on the date the withholding tax is to be
determined equal only to the minimum amount required to be withheld under
applicable law.

ARTICLE 12

GENERAL PROVISIONS

12.1 No Stockholder Rights Conferred. Nothing contained in the Plan will confer
upon any Participant or beneficiary any rights of a Stockholder of the Company,
unless and until Shares are in fact issued or transferred to such Participant or
beneficiary in accordance with Article 7.

12.2 Changes to The Plan. The Board may amend, alter, suspend, discontinue,
extend, or terminate the Plan without the consent of Participants; provided, no
action taken without the consent of an affected Participant may materially
impair the rights of such Participant with respect to any Stock Units credited
to his or her Stock Unit Account at the time of such change or termination
except that the Board may without the consent of any Participant terminate the
Plan and pay out Shares with respect to Stock Units then credited to
Participant’s Stock Unit Account.

12.3 Compliance With Laws and Obligations. The Company will not be obligated to
issue or deliver Shares in connection with the Plan in a transaction subject to
the registration requirements of the Securities Act of 1933, as amended, or any
other federal or state securities law, any requirement under any listing
agreement between the Company and any national securities exchange or automated
quotation system or any other laws, regulations, or contractual obligations of
the Company, until the Company is satisfied that such laws, regulations and
other obligations of the Company have been complied with in full. Certificates
representing Shares delivered under the Plan will be subject to such
restrictions as may be applicable under such laws, regulations and other
obligations of the Company.

 

5



--------------------------------------------------------------------------------

12.4 Limitations on Transferability. Stock Units and other rights under the Plan
may not be pledged, mortgaged, hypothecated or otherwise encumbered, and shall
not be subject to the claims of creditors of any Participant.

12.5 Governing Law. The validity, construction and effect of the Plan and any
agreement hereunder will be determined in accordance with the Delaware General
Corporation Law.

12.6 Plan Termination. Unless earlier terminated by action of the Board, the
Plan will remain in effect until such time as no Shares remain available for
delivery under the Plan and the Company has no further rights or obligations
under the Plan.

ARTICLE 13

COMPLIANCE WITH CODE SECTION 409A

13.1 409A Stock Units. The provisions of this Article 13 apply to any 409A Stock
Units, notwithstanding any provisions to the contrary contained in the Plan or
the Deferral Election. The Company intends that Stock Units payable under the
Plan shall satisfy the requirements for exemption from, or compliance with, Code
Section 409A and that all terms and provisions shall be interpreted, operated
and administered to satisfy such requirements. It is intended that each 409A
Stock Unit complies with the deferral, payout and other limitations and
restrictions imposed under Code Section 409A. This Article 13 is not intended to
impose any restrictions on Stock Units other than those required for the
Participant not to incur additional tax under Code Section 409A and shall be
interpreted and operated accordingly. Notwithstanding any other provision in the
Plan, the Company makes no representation that Stock Units under the Plan shall
be exempt from, or comply with, Code Section 409A and makes no undertaking to
preclude Code Section 409A from applying to Stock Units granted under the Plan.
No provision of the Plan shall be interpreted or construed to transfer any
liability for failure to comply with Code Section 409A from the Participant or
any other individual to the Company.

13.2 Deferral Elections. Except as otherwise permitted or required by Code
Section 409A, the following requirements apply to any Deferral Election that may
be permitted or required by the Committee pursuant to a 409A Stock Unit: (i) A
Deferral Election must be in writing and specify the amount being deferred and
the time and form of distribution as permitted by the Plan; and (ii) A Deferral
Election shall become irrevocable as of the deadline specified by the Committee,
which shall not be later than December 31 of the year preceding the year in
which services are performed for such Compensation.

13.3 Subsequent Elections. Except as otherwise permitted or required by Code
Section 409A, a 409A Stock Unit which permits a subsequent Deferral Election to
further defer the distribution or change the form of distribution shall comply
with the following requirements: (i) No subsequent Deferral Election may take
effect until at least twelve months after the date on which the subsequent
Deferral Election is made; (ii) Each subsequent Deferral Election related to

 

6



--------------------------------------------------------------------------------

a distribution upon Termination of Employment, a specified time or a 409A Change
in Control must result in a delay of the distribution for a period of not less
than 5 years from the date such distribution would otherwise have been made; and
(iii) No subsequent Deferral Election related to a distribution to be made at a
specified time or pursuant to a fixed schedule shall be made less than twelve
months prior to the date the first scheduled payment would otherwise be made.

13.4 Distributions. Except as otherwise permitted or required by Code
Section 409A, no distribution in settlement of a 409A Stock Unit may commence
earlier than (i) Termination of Employment; (ii) a specified time (or pursuant
to a fixed schedule) that is specified by the Participant in a Deferral Election
complying with this Article 13 or (iii) a 409A Change in Control.
Notwithstanding anything to the contrary, to the extent that distribution of a
409A Stock Unit is triggered by a Participant’s Termination of Employment, if
the Participant is then a Specified Employee, no distribution shall be made
before the earlier of (i) six (6) months after the Participant’s Termination of
Employment; or (ii) the date of the Participant’s death. Should the limitation
set forth in the preceding sentence result in payment later than otherwise
provided in the Plan or 409A Stock Unit, on the first day any such payment may
be made without incurring additional tax pursuant to Code Section 409A, such
payment shall be made to the Participant in one transfer. Notwithstanding
anything contained in the Plan or Stock Unit to the contrary, the date on which
a Participant’s Termination of Employment occurs shall be treated as the
Participant’s termination of employment or service date or comparable concept
for purposes of determining the timing of distributions under the Plan and Stock
Unit to the extent necessary to have such distributions under the Plan and Stock
Unit be exempt from or comply with the requirements of Code Section 409A. If a
409A Stock Unit is to be paid in two or more installments, for purposes of Code
Section 409A, each installment shall be treated as a separate payment. No 409A
Stock Unit shall be subject to acceleration or to any change in the specified
time or schedule of distribution, except as permitted by Code Section 409A or as
otherwise provided under the Plan or Stock Unit and consistent with Code
Section 409A.

 

7



--------------------------------------------------------------------------------

APPENDIX 1

“409A Change in Control” means to the extent necessary for the 409A Stock Units
to comply with Code Section 409A, at a minimum a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of subsection (a)(2)(A)(v) of
Code Section 409A.

“409A Stock Unit” means a Stock Unit that constitutes “deferral of compensation”
subject to the requirements of Code Section 409A.

“Board” means the Board of Directors of the Company.

“Code Section 409A” means section 409A of the Internal Revenue Code of 1986, as
amended.

“Committee” means the Compensation Committee of the Board or such other
committee appointed to administer the Plan under Article 4.

“Common Stock” means the Company’s class of capital stock designed as Common
Stock, or, in the event that the outstanding shares of Common Stock are after
the Effective Date recapitalized, converted into or exchanged for different
stock or securities of the Company, such other stock or securities.

“Company” means Ventas, Inc. a Delaware corporation, or any successor thereto.

“Compensation” means all or part of any salary or bonus payable in cash to an
Executive or to the extent determined appropriate by the Committee, such other
compensation to the Executive. Compensation shall not include any expenses paid
directly or through reimbursement.

“Deferral Date” means the date Compensation would otherwise have been paid to
the Participant.

“Deferral Election” means a written election to defer Compensation under the
Plan or an election as to the form of distribution (but not an election as to
the medium of payment).

“Executive” means any individual who is a senior vice president, executive vice
president, president, chief executive officer or other executive of the Company
designated by the Committee.

“Fair Market Value” of a share of Common Stock means, as of any applicable date,
the closing sale price of the Shares on the New York Stock Exchange or any
national or regional stock exchange in which the Shares are traded, or if no
such reported sale of the Shares shall have occurred on such date, on the next
preceding date on which there was such a reported sale. If there shall be any
material alternation in the present system of reporting sale prices of the
Shares, or if the Shares shall no longer be listed on the New York Stock
Exchange or a national or regional stock exchange, the fair market value of the
Shares as of a particular date shall be determined by such method as shall be
determined by the Committee.

 

8



--------------------------------------------------------------------------------

“Participant” means an Executive who defers Compensation under Article 6 of the
Plan.

“Shares” means shares of the Common Stock.

“Stock Units” means the credits to a Participant’s Stock Unit Account under
Article 6 of the Plan, each of which represents the right to receive one Share
upon settlement of the Stock Unit Account.

“Stock Unit Account” means the bookkeeping account established by the Company
pursuant to Section 6.5.

“Termination of Employment” means “separation of service” pursuant to Code
Section 409A, as determined, and in accordance with the methodology selected, by
the Company, consistent with Code Section 409A.

 

9